DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1,12-13,17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakenaka et al (US Pub No. 20180286975),


 	With respect to claim 1, Hatakenaka et al discloses a semiconductor body (230,Fig.13) including a first main surface (top surface, Fig.13); a plurality of trench electrode structures extending in parallel along a first lateral direction (where 207 is formed,Fig.13), a first one of the plurality of trench electrode structures including a gate electrode (208,Fig.13); a gate contact electrically connected to the gate electrode in a gate contact area (211,Fig.13), the gate contact area being arranged in a first section along the first Lateral direction (215,Fig.13); a source contact area (214a,b,Fig.13)  arranged in a second section  along the first lateral direction (Fig.13); and an isolation structure (205,220,Fig.13) arranged between the gate contact and the semiconductor body in the gate contact area, wherein a bottom side of the isolation structure is arranged between a bottom side of the first one of the plurality of trench electrode (bottom of 207,Fig.13) structures and the first main surface along a vertical direction (Fig.13), wherein the gate contact extends up to or below the first main surface along the vertical direction (Fig.13). However, Hatakenaka et al does not explicitly disclose wherein an extent of the gate contact at the first main surface along a second lateral direction is larger than an extent of the first one of the plurality of trench electrode structures at the first main surface along the second lateral direction. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Hatakenaka et al wherein an extent of the gate contact at the first main surface along a second lateral direction is larger than an extent of the first one of the plurality of trench electrode structures at the first main surface along the second lateral direction, in order to make array of gate electrode in the z direction and the gate electrodes are all connected with one contact or the same contact in order to operate plurality of the transistors simultaneously. 


 	With respect to claim 12, Hatakenaka et al discloses wherein a first part of the first one of the plurality of trench electrode structures is arranged between the isolation structure and the
first main surface (the trench starts from 205, so where 211 is formed in the trench is between isolation structure and and the main surface,Fig.13).

With respect to claim 13, Hatakenaka et al discloses wherein the first one of the plurality of trench electrode structures (in 215 region,Fig.13) and another one of the plurality of trench electrode (in 214b,Fig.13). However, it does not explicitly disclose structures are merged by a first transverse trench electrode structure extending along the second lateral direction in the gate contact area. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Hatakenaka et al such that more gates are inserted in the cell such that a first transverse trench electrode structure extending along the second lateral direction in the gate contact area, in order to increase the density of the cell structure, therefore, increasing processing power.


 	With respect to claim 17, Hatakenaka et al discloses  forming a plurality of trench electrode structures (where 208 is formed, Fig.13) in a semiconductor body (230,Fig.13) the semiconductor body including a first main surface (top surface,Fig.13), the plurality of trench electrode structures extending in parallel along a first Lateral direction (Fig.13), a first one of the plurality of trench electrode structures including a gate electrode (208,Fig.13); forming a gate contact (top portion of 211,Fig.13) electrically connected to the gate electrode in a gate contact area, the gate contact area being arranged in a first section (215,Fig.13) along the first lateral direction ( x direction,Fig.13); forming a source contact area (204,Fig.13) arranged in a second section along the first lateral direction ( x direction,Fig.13); and forming an isolation structure ( 205,220,Fig.13) arranged between the gate contact and the semiconductor body in the gate contact area (Fig.13), wherein a bottom side of the isolation structure is arranged between a bottom side of the first one of the plurality of trench electrode structures (Fig.13) and the first main surface along a vertical direction (Y direction,Fig.13), wherein the gate contact extends up to or below the first main surface along the vertical direction (Fig.13).  However, Hatakenaka et al does not explicitly disclose wherein an extent of the gate contact at the first main surface along a second lateral direction is larger than an extent of the first one of the plurality of trench electrode structures at the first main surface along the second lateral direction. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Hatakenaka et al wherein an extent of the gate contact at the first main surface along a second lateral direction is larger than an extent of the first one of the plurality of trench electrode structures at the first main surface along the second lateral direction, in order to make array of gate electrode in the z direction and the gate electrodes are all connected with one contact or the same contact in order to operate plurality of the transistors simultaneously.

 	With respect to claim 18, Hatakenaka et al discloses forming a recess (between 205,Fig.13) in the isolation structure; and forming a part of the first one of the plurality of trench electrode (lower portion of  211,Fig.13)  structures in the recess.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakenaka et al (US Pub No. 20180286975), in view of Yamaguchi (US Pub No. 20180269278).


 	With respect to claim 3, Hatakenaka et al does not disclose wherein the isolation structure comprises a dielectric including at least one of a shallow trench isolation (STI) and a local oxidation of silicon (LOCOS). On the other hand, Yamaguchi discloses a dielectric including a local oxidation of silicon (LOCOS) (16,Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hatakenaka et al according to the teachings of such that a locos is used as isolation layer since it is very cost effective method.

  	
 	

 	Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-21 are allowable. 

The following is the reason for allowance of claim 19, pertinent arts do not alone or in combination disclose: wherein a bottom side of the isolation structure is arranged between a bottom side of the first one of the plurality of trench electrode structures and the first main surface along a vertical direction, wherein the gate contact extends up to or below the first main surface along the vertical direction, wherein a second one of the plurality of trench electrode structures includes a first source electrode, wherein the source contact area is arranged in the second section along the first lateral direction, wherein the gate contact area is arranged between an edge of the semiconductor body and the source contact area, and wherein a first lateral distance between the first one of the plurality of trench electrode structures and the edge along the first lateral direction is smaller than a second lateral distance between the second one of the plurality of trench electrode structures and the edge along the first lateral direction.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. The new limitation “wherein the extent of the gate contact at the first main surface along a second lateral direction is larger than an extent of the first one of the plurality of trench electrode structures at the first main surface alone the second direction” is an obvious variant , Hatakenaka et al since it would be have obvious to increase the number of the gate electrodes in the Z direction and have them all connected to the same gate contact, in order to turn on the gate on and off at the same time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895